*454Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos. En primer término, es completamente erró-nea la determinación y conclusión de una mayoría de los integrantes de este Tribunal a los efectos de que carecemos de jurisdicción para intervenir en el presente recurso. Por los fundamentos que a continuación expondremos, y dados los hechos particulares y específicos de la situación ante nuestra consideración, no hay la menor duda de que este Tribunal puede atender —y proveer el remedio adecuado para— los reclamos de los peticionarios Gierbolini Rodrí-guez y González, vía el vehículo procesal del “mandamus”.
En segundo lugar, ya entrando en los méritos del re-curso propiamente, le asiste la razón a los referidos peti-cionarios al afirmar que son inválidas las Leyes Núms. 85 y 86 de 17 de junio y 2 de octubre de 1991, respectiva-mente, y que, en consecuencia, resulta ser igualmente ile-gal tanto el referéndum a celebrarse en virtud de las refe-ridas leyes como el uso de fondos públicos en la implantación de dicho referéndum. Las citadas Leyes Núms. 85 y 86 no sólo contravienen las disposiciones de la Ley Pública 600 aprobada por el 81er Congreso de los Es-tados Unidos de América el 3 de julio de 1950y la Cláusula Territorial de la Constitución federal, sino que contravie-nen la propia Constitución del Estado Libre Asociado de Puerto Rico. Veamos.
r=H
Nuestro Puerto Rico fue uno de los territorios cedidos a los Estados Unidos por España, como “botín de guerra”, mediante el Tratado de París de 1899. Por virtud de este Tratado, nuestra Isla del Encanto dejó de ser territorio es-*455pañol para convertirse en territorio norteamericano. ¿Varió en algo dicha situación con el advenimiento del Estado Li-bre Asociado de Puerto Rico? Dicho de otra manera, dejó de ser Puerto Rico un territorio de los Estados Unidos a partir de la aprobación de nuestra Constitución en 1952, convir-tiéndose en un “estado soberano” que tiene que consentir respecto a cualquier cambio que proponga sobre su “status” el Congreso de los Estados Unidos. Vana ilusión, la de algunos.
Aun cuando no albergamos dudas sobre el hecho de que la Ley 600 del 81er Congreso de los Estados Unidos, 64 Stat. 310, aprobada el 3 de julio de 1950, autorizó al Pueblo de Puerto Rico a organizar un gobierno local bajo una Constitución de su propia adopción, resulta sumamente im-portante que mantengamos siempre presente que al ser la referida Ley 600 “un acta” del referido Congreso, la misma no obliga a futuros Congresos y ésta puede ser enmendada unilateralmente por posteriores Congresos. Véase Community-Service Broadcasting, Etc. v. F.C.C., 593 F.2d 1102, 1103 (D.C. Cir. 1978).
Por otro lado, un ligero examen del historial legislativo de dicha ley es más que suficiente para demostrar que, no obstante el propósito del Congreso de concederle a Puerto Rico el poder de autogobernarse en cuanto a sus asuntos internos, la intención del Congreso de los Estados Unidos-fue claramente a los efectos de que dicha ley no alteraría en forma alguna el “status” de Puerto Rico respecto a los Es-tados Unidos.
En ese sentido se manifestaron una serie de congresis-tas que laboraron intensamente en la aprobación de dicha medida legislativa, inclusive los principales propulsores puertorriqueños de la misma. En vistas públicas que se celebraron en torno a la aprobación de dicha Ley 600, el entonces Gobernador de Puerto Rico, Hon. Luis Muñoz Marín, se expresó de la siguiente forma:
*456“You know, of course, that if the people of Puerto Rico should go crazy, Congress can always get around and legislate again. But I am confident that the Puerto Ricans will not do that, and invite congressional legislation that would take back something that was given to the people of Puerto Rico as good United States citizens”. (Énfasis suplido.)
El entonces Comisionado Residente, Hon. Antonio Fer-nós Isern, añadió:
... S. 3336 would not change the status of the island of Puerto Rico relative to the United States. It would not alter the powers of sovereignty acquired by the United States over Puerto Rico under the term of the Treaty of Paris. (Énfasis suplido.)
Según el informe del Comité de lo Interior y Asuntos Insulares del Senado:
The measure would not change Puerto Rico’s fundamental political, social and economic relationship to the United States.
En palabras de un asesor legal de dicho Comité:
It is our hope and it is the hope of the Government, I think, not to interfere with the relationship of the compact but nevertheless the basic power inherent in the Congress of the United States, which no one can take away, is in Congress .... (Énfasis suplido.)(1)
Resulta sumamente ilustrativo —en relación con la des-acreditada teoría de que lo que propició la referida Ley 600 fue la formalización de un “pacto” (compact) entre el Go-bierno de los Estados Unidos y el Pueblo de Puerto Rico— lo expresado por el Profesor David M. Helfeld a los efectos de que:
Only two Constitutionally feasible ways appear open on which to ground a perpetually binding agreement: if Congress *457were first to give Puerto Rico independence and then enter into a bi-national treaty, or if by Constitutional amendment Congress were permitted to bind itself perpetually with respect to an abdication of power. There appears to be neither evidence of intent nor a Constitutional basis for arguing the permanence or the bilateral character of the compact. D.M. Helfeld, Congressional Intent and Attitude Toward Public Law 600 and the Constitution of the Commonwealth of Puerto Rico, 21 Rev. Jur. U.P.R. 255, 308 (1952).
Pero, hay algo más. Si alguna duda existía sobre que la referida Ley 600 no tuvo el efecto de alterar o cambiar nuestro status territorial, la misma rápidamente se ha disipado a la luz de una serie de decisiones emitidas por el Tribunal Supremo de los Estados Unidos mediante las cua-les dicho Foro ha sostenido la validez constitucional de le-gislación aprobada por el Congreso de los Estados Unidos que abiertamente resulta discriminatoria contra Puerto Rico y los ciudadanos americanos residentes en la Isla. El fundamento aducido por el mencionado Tribunal para sos-tener la constitucionalidad de dichas leyes ha sido que el Congreso de los Estados Unidos puede tratar a Puerto Rico y sus ciudadanos residentes de manera distinta a los esta-dos de la Unión al amparo de la autoridad conferídale por la cláusula territorial de la Constitución federal. Véanse: Califano v. Torres, 435 U.S. 1 (1978); Torres v. Puerto Rico, 442 U.S. 465 (1979); Harris v. Rosario, 446 U.S. 631 (1980).
A ese respecto, expresó en Harris v. Rosario, ante, págs. 651-652, el Tribunal Supremo federal que “el Congreso, el cual tiene el poder bajo la Cláusula Territorial de la Cons-titución, Constitución de los Estados Unidos, Art. IV, Sec. 3, cl.2, ‘para hacer todas las Reglas y Reglamentos necesa-rios con respecto al Territorio ... perteneciente a los Esta-dos Unidos,’ puede tratar a Puerto Rico de manera distinta a los Estados siempre que exista una base racional para sus acciones.” (Traducción nuestra y énfasis suplido.)
Lo así resuelto por el Tribunal Supremo nacional en-*458cuentra apoyo en la historia. Si recordamos, el Congreso de los Estados Unidos unilateralmente enmendó la Constitu-ción del Estado Libre Asociado con posterioridad a ésta ser “aprobada” por el Pueblo de Puerto Rico. Véase Ley Pública Núm. 447, 66 Stat. 327, mediante la cual el referido Con-greso eliminó de nuestra Constitución la Sec. 20 de la Carta de Derechos. Mal puede hablarse de que Puerto Rico es un ente soberano cuando otro ente político tiene el poder para unilateralmente enmendarle su Constitución.
Nuevamente nos ilustra al respecto el profesor Helfeld:
Though the formal title has been changed, in constitutional theory Puerto Rico remains a territory. This means that Congress continues to possess plenary but unexercised authority over Puerto Rico. Constitutionally, Congress may repeal Public Law 600, annul the Constitution of Puerto Rico and veto any insular legislation which it deems unwise or improper. (Enfasis suplido.) Helfeld, ante, pág. 307.
Pero, todavía, hay más. En fecha reciente un Comité del Senado de los Estados Unidos celebró vistas públicas, tanto en el Distrito de Columbia como en Puerto Rico, con el propósito de considerar la conveniencia de celebrar en nuestra Isla un plebiscito donde nosotros los puertorrique-ños determinaríamos, de una vez y por todas, el status po-lítico de nuestro País. El referido Comité, presidido el mismo por el Senador Edward Bennett Johnston, lo es el Comité de Energía y Recursos Naturales (Committee on Energy and Natural Resources). Dicho Comité es el que atiende, entre otros asuntos, todo lo referente a los territo-rios que poseen los Estados Unidos de América. A nuestra manera de ver las cosas, la comparecencia —voluntaria e informada al respecto— de los líderes máximos de los tres principales partidos políticos existentes en Puerto Rico ante el referido Comité constituye una aceptación, tácita e indirecta, de dichos líderes de que nuestro País, no obstante lo sucedido en 1952, continúa siendo un simple territorio de los Estados Unidos sujeto al poder plenario del Congreso de *459los Estados Unidos bajo la Cláusula Territorial de la Cons-titución federal.
Ante esa situación, los ciudadanos de este País —y su Gobierno— están jurídicamente impedidos de imponerle condiciones, o trabas, al ejercicio de ese poder plenario del Congreso. Siendo ello así, cualquier intento o acción a ese respecto del Gobierno de Puerto Rico —vía la aprobación, inclusive, de legislación por nuestra Asamblea Legislati-va— constituye no sólo un acto estéril e ineficaz, sino que ultra vires por parte de esa Asamblea Legislativa. Su ac-ción a esos efectos no sólo contraviene la Cláusula Territorial de la Constitución federal y la citada Ley 600, sino que la Constitución de Puerto Rico, la cual fue promulgada al amparo, y es consecuencia, de éstas. Como resultado de ello, cualquier desembolso de dinero que sea autorizado en la consecución o realización de esa acción ultra vires de la Asamblea Legislativa de Puerto Rico es uno igualmente ilegal.
El hecho que, de momento, las citadas Leyes Núms. 85 y 86 meramente puedan ser consideradas como una simple expresión de opinión pública no causa que nuestra conclu-sión sea prematura o incorrecta; ello en vista de las cir-cunstancias particulares y específicas de la situación ante nuestra consideración.
En primer lugar, tomamos conocimiento judicial del he-cho de que la citada Ley Núm. 85 —y sus alegadas “garan-tías de derechos democráticos”— es prácticamente una co-pia exacta de las Resoluciones Concurrentes Núms. 41 y 54, respectivamente, del Senado y de la Cámara de Repre-sentantes de Puerto Rico mediante las cuales se pretendió celebrar un referéndum con el propósito de directamente enmendar la Constitución de Puerto Rico; resoluciones concurrentes que fueron derrotadas al no contar con el voto afirmativo de las % partes de los miembros de la Asamblea Legislativa. Así, inclusive, surge del segundo “Por Cuanto” de la Exposición de Motivos de la citada Ley Núm. 85.
*460En segundo lugar, el referéndum a celebrarse el 8 de diciembre de 1991 es meramente un “primer paso” en la consecución del verdadero objetivo o fin de la Asamblea Le-gislativa; esto es, lograr que dichos “derechos democráti-cos” sean incorporados, mediante enmienda al efecto, a nuestra Constitución. Ello así expresamente surge del úl-timo de los “Por Cuantos” de la antes mencionada Exposi-ción de Motivos de la Ley Núm. 85. En el mismo se expresa que “es necesario que el Pueblo de Puerto Rico tenga un vehículo mediante el cual exprese al Gobierno de Puerto Rico la deseabilidad de consagrar estos derechos democrá-ticos en la Constitución del Estado Libre Asociado de Puerto Rico ...”. (Énfasis suplido.) 1991 Leyes de Puerto Rico 809.
De manera, pues, que el Referéndum a celebrarse el próximo 8 de diciembre, y el dinero a gastarse en la im-plantación del mismo, tienen el propósito expreso, y fin úl-timo, de lograr que se enmiende la Constitución de Puerto Rico, incorporando a ésta los “derechos democráticos” enu-merados en la Ley Núm. 85. Dichos “derechos”, nadie con seriedad puede negar, constituyen condiciones o trabas que el Gobierno de Puerto Rico pretende imponerle al poder plenario que posee el Congreso de los Estados Unidos sobre Puerto Rico;(2) acción que es, repetimos, jurídicamente im-*461permisible por cuanto la misma contraviene la Constitu-ción federal, la citada Ley 600 y la propia Constitución de Puerto Rico, la cual es una “criatura” de las primeras. Lo que pretende hacer la actual administración de gobierno mediante la citada Ley Núm. 85 se asemeja a la situación, insólita e insostenible, del hijo menor de edad —el cual está sujeto a la patria potestad y autoridad de sus padres— que pretende imponer las condiciones bajo las cuales está dis-puesto a vivir en la casa de sus progenitores.
Poco importa, repetimos, que en estos momentos no se trate de un referéndum cuyo resultado tenga el efecto de directamente enmendar la Constitución del Estado Libre Asociado de Puerto Rico en abierta contravención de la ci-tada Ley 600 y la Constitución federal. La expresa inten-ción o propósito, a los fines antes mencionados, de la Asam-blea Legislativa al aprobar la citada Ley Núm. 85 permea e invalida todo el procedimiento, presente y futuro, relativo a la “consulta” que se le pretende hacer a la ciudadanía puer-torriqueña bajo el pretexto de que se trata de una simple expresión de opinión pública. Para declarar inválida la misma no se necesita esperar el resultado de dicha con-sulta y la implantación del segundo paso o etapa —referén-dum para directamente enmendar la Constitución— ten-dente a lograr la jurídicamente improcedente imposición de condiciones y obstáculos al poder plenario que tiene el Con-greso de los Estados Unidos sobre el territorio de Puerto Rico.
II
Lo anteriormente expresado no sólo nos lleva a la se-gunda causa de nulidad de las citadas Leyes Núms. 85 y 86 de 1991 sino que, igualmente, constituye fundamento en apoyo del decreto de invalidez de las mismas. Dispone la Sec. 1 del Art. VII de la Constitución del Estado Libre Asociado de Puerto Rico que:
*462La Asamblea Legislativa podrá proponer enmiendas a esta Constitución mediante resolución concurrente que se apruebe por no menos de dos terceras partes del número total de los miembros de que se compone cada cámara. Toda proposición de enmienda se someterá a los electores capacitados en referén-dum especial, pero la Asamblea Legislativa podrá, siempre que la resolución concurrente se apruebe por no menos de tres cuar-tas partes del número total de los miembros de que se compone cada cámara, disponer que el referéndum se celebre al mismo tiempo que la elección general siguiente. Cada proposición de enmienda deberá votarse separadamente y en ningún caso se podrá someter más de tres proposiciones de enmienda en un mismo referéndum. Toda enmienda contendrá sus propios tér-minos de vigencia y formará parte de esta Constitución si es ratificada por el voto de la mayoría de los electores que voten sobre el particular. Aprobada una proposición de enmienda, de-berá publicarse con tres meses de antelación, por lo menos, a la fecha del referéndum. (Énfasis suplido.) L.P.R.A., Tomo 1, ed. 1982, pág. 380.
En lo pertinente a la cuestión hoy ante nuestra conside-ración, procede que se enfatice el hecho de que la transcrita disposición constitucional establece, de manera específica y expresa, que en el referéndum especial que se lleva a cabo con el propósito de que nuestra ciudadanía decida si pro-cede o no incorporar a nuestra Constitución una, o varias, de las enmiendas propuestas por la Asamblea Legislativa, cada “proposición de enmienda deberá votarse separada-mente y en ningún caso se podrá someter más de tres pro-posiciones de enmienda en un mismo referéndum”. (Enfasis suplido.) Const. E.L.A., ante, pág. 380.
La fiel observancia de dicho requisito, no hay duda, re-sulta ser de extraordinaria y singular importancia para un país democrático y civilizado como el nuestro. Ello así por razón de que la Constitución de un país es la más fundamental y trascendental disposición legal que puede existir en el ordenamiento jurídico del mismo. La aprobación de una Constitución por la ciudadanía de un país sobreviene, de ordinario, luego del más profundo estudio y análisis del *463que sean capaces las mentes privilegiadas de los más des-tacados juristas y distinguidos ciudadanos de dicho país.
Eso, nos enseña la historia, fue lo ocurrido durante la Asamblea Constituyente llevada a efecto en nuestro Puerto Rico, el fruto de la cual lo constituye la Constitu-ción del Estado Libre Asociado de Puerto Rico. Los distin-guidos y esforzados puertorriqueños que formaron parte de la misma consideraron, discutieron y analizaron, hasta la saciedad, cada una de las disposiciones que hoy forman parte de nuestra Constitución. Prueba fehaciente de ello lo constituye los debates llevados a cabo por los constituyen-tes; luego de los cuales, y antes que la ciudadanía de aque-lla época aprobara el fundamental documento, le fue expli-cada a ésta el significado de las cláusulas que componen el mismo.
Resulta, en consecuencia, enteramente necesario y pro-cedente que antes de que se le requiera a los ciudadanos de este País que emitan su voto sobre si nuestra Constitución debe ser objeto de enmienda, dicha ciudadanía no sólo de-berá ser adecuadamente informada sobre la enmienda pro-puesta sino que la misma debe serle sometida en la forma más simple y clara posible; esto es, en forma tal que evite confusión. Ahí precisamente radica la razón de ser de la clara y expresa prohibición constitucional a los efectos de que: “[c]ada proposición de enmienda deberá votarse sepa-radamente y en ningún caso se podrá someter más de tres proposiciones de enmienda en un mismo referéndum.” Const. E.L.A., ante, pág. 380.
No hay que ser muy perspicaz para poder darse uno cuenta de que el Referéndum a ser celebrado el próximo 8 de diciembre de 1991 adolece del vicio y condición expresa-mente prohibido por la referida disposición constitucional: en el mismo no sólo no se puede votar en forma separada por cada uno de los alegados “derechos democráticos” sino que se requiere que se vote por seis de ellos en forma conjunta. El vicio de que adolece el referéndum en contro-*464versia es tan palpable y grave que el mismo salta a la vista y hiere la retina. Véase In re Roldan González, 113 D.P.R. 238, 242 (1982).
Es cierto que el Referéndum del 8 de diciembre no es mío cuyo resultado directo es enmendar la Constitución del Estado Libre Asociado de Puerto Rico. Pero, como señalá-ramos anteriormente, dicho Referéndum —según expresa la propia Asamblea Legislativa en la Exposición de Moti-vos de la citada Ley Núm. 85— es el primer paso o etapa de un procedimiento integral diseñado y encaminado, precisa-mente, a enmendar la Constitución. En consecuencia, le es de aplicación al mismo la Sec. 1 del Art. VII de nuestra Constitución, ante.
Por otro lado, e independientemente de lo antes seña-lado, no creemos que nadie será capaz de negar que el Re-feréndum pautado para el 8 de diciembre viola, cuando menos, el espíritu del mencionado Art. VII, Sec. 1 de la Constitución del Estado Libre Asociado de Puerto Rico; si-tuación que el Gobierno debe evitar a toda costa. Cuando de la Constitución se trata, el Gobierno no puede ampa-rarse en tecnicismos; éste es el primero que tiene la obliga-ción, continua e inescapable, de evitar la violación de la letra y el espíritu de nuestra Constitución.
Pero, todavía, hay más. La citada Ley Núm. 85 ha “agrupado” una serie de “derechos democráticos” que son contradictorios e inconsistentes entre sí, lo cual, natural-mente, tiene la indeseable consecuencia de crear una gran confusión entre nuestra ciudadanía. Para percatarse de ello, basta con una simple lectura de la citada Ley Núm. 85; esto es, de los seis “derechos democráticos” que alega-damente quedan garantizados por un voto en la afirmativa.
Simplemente, a manera de ejemplo, ¿cómo es posible que alguien, con cara seria, le pueda afirmar a los ciuda-danos de este País que las personas que nazcan, luego de la fecha en que Puerto Rico se convierta en un país libre e *465independiente, tienen garantizada la ciudadanía ameri-cana cuando ello constituye una imposibilidad jurídica? ¿A quién se pretende engañar y confundir?
¿Cómo es posible que se le haga creer a nuestra ciuda-danía que un voto en la afirmativa le garantiza a ellos “el derecho inalienable a determinar libre y democrática-mente nuestro status político” cuando es incuestionable que el Congreso de los Estados Unidos tiene el poder ple-nario para, si así lo desea, unilateralmente decidir nuestro futuro político? Las medias verdades, la vaguedad y la con-fusión contenidas en, y que permea, la citada Ley Núm. 85 deberían de ser suficientes, por sí solas, para que este Tribunal, en un acto de responsabilidad y valentía judicial, anule de un plumazo el Referéndum en controversia.
hH hH hH
Ante esta grave y delicada situación que afecta a nues-tro País, la cual requiere un urgente, ilustrativo y ejempla-rizante pronunciamiento de parte de su más alto Foro judicial, ¿qué hace el Tribunal? Simple y sencillamente se niega a intervenir en la situación planteada aduciendo, como único fundamento de su negativa, que carece de ju-risdicción para actuar. ¿Es ello jurídicamente correcto ? La contestación en la negativa resulta obvia. Veamos.
Asumiendo —únicamente a los fines de la argumenta-ción— que no tenemos autoridad o facultad para, en juris-dicción original, emitir un auto de injunction,(3) no existe impedimento jurídico alguno por el cual —acogiendo el re-curso radicado por los peticionarios como una solicitud de “mandamus”— no podamos emitir un auto de mandamus, dirigido el mismo al Presidente de la Comisión Estatal de Elecciones, para que éste proceda a cumplir con su deber ministerial de aplicar la Constitución del Estado Libre *466Asociado de Puerto Rico y, por ende, se niegue a darle curso y poner en vigor las disposiciones de las citadas Leyes Núms. 85 y 86 por ser éstas contrarias a, y violativas de, la referida Constitución.
En primer lugar, no debe haber duda alguna en cuanto a nuestra facultad para dictar el auto de mandamus en jurisdicción original. De acuerdo a la See. 5 del Art. V de la Constitución del Estado Libre Asociado, “[e]l Tribunal Supremo ... podr[á] conocer en primera instancia de ... aque-llos otros recursos y causas que se determinen por ley”. Art. V, Sec. 5, Const. E.L.A., ante, pág. 357. El auto de mandamus es uno de dichos recursos. Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960); Arts. 649 y 650 del Código de Enjuiciamiento Civil, 32 L.P.R.A. secs. 3421 y 3422.
De otro lado, tampoco está en controversia el hecho de que los peticionarios han cumplido con todos los requisitos, formales y sustantivos, del recurso de mandamus; esto es, “[s]e ha invocado correctamente la jurisdicción original de este Tribunal ya que la solicitud va dirigida contra [varios] de los principales funcionarios del gobierno, se levantan cuestiones de gran interés público y el problema planteado requiere una resolución pronta y definitiva”. Partido Popular v. Gallardo, 56 D.P.R. 706, 711 (1940); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); Dávila v. Superintendente de Elecciones, ante.
Por definición de la ley, “[e]l auto de mandamus es un auto altamente privilegiado ... dirigido a alguna persona ... requiriéndol[e] para el cumplimiento de algún acto ...”, 32 L.P.R.A. sec. 3421. El mandamus está concebido para obligar a cualquier persona a cumplir un acto que la ley particularmente le ordena como un deber resultante de un empleo, cargo o función pública, cuando ese deber no ad-mita discreción en su ejercicio, sino que es ministerial. 32 L.P.R.A. sec. 3422. Espina v. Calderón, Juez, y Sucn. Espina, Int., 75 D.P.R. 76 (1953); Great Am. Indem. v. Go-*467bierno de la Capital, 59 D.P.R. 911 (1942); Pueblo v. La Costa, Jr., Juez, 59 D.P.R. 179 (1941); D. Rivé Rivera, Re-cursos Extraordinarios, San Juan, Universidad Interame-ricana, 1989, pág. 85. En síntesis, “el auto de mandamus es el recurso apropiado para compeler al cumplimiento de un deber que se alega impuesto por la ley ...”. Hernández Agosto v. Romero Barceló, ante, pág. 418.
De acuerdo a esta definición, y a la naturaleza del re-curso, el problema central radica en determinar si al exigir el cumplimiento de un deber ministerial el recurso de mandamus tan sólo puede ordenar la actuación afirmativa de una persona o funcionario.
Debemos admitir, de entrada, que la gran mayoría de nuestras decisiones, relativas a la expedición del auto de mandamus, es a esos efectos. Hemos resuelto que se justi-fica la expedición del auto de mandamus para obligar a un juez a decidir, Pueblo v. La Costa, Jr., Juez, ante; para obligar a un funcionario municipal a pagar lo que se le debe al demandante de los fondos públicos, Ortiz v. Palmer, 61 D.P.R. 677 (1943); para obligar al Departamento de Hacienda a cobrarle las contribuciones a un competidor cuando intencionalmente, o por negligencia no se ha hecho, Descartes, Tes. v. Tribl. Contrib. y Trigo Hnos., 73 D.P.R. 295 (1952); para obligar a un notario a abrir su Protocolo y expedir una copia certificada a la parte interesada, Román v. Agosto, 27 D.P.R. 574 (1919); para examinar documentos públicos, Prensa Insular de P. R. v. Cordero, Auditor, 67 D.P.R. 89 (1947); para que determine si determinada persona ha sido electa a un cargo público, Añeses v. Consejo Ejecutivo, 38 D.P.R. 268 (1938); para conceder una pensión cuando el jubilado ha cumplido con todas las condiciones de ley, Tirado v. Junta de Retiro de Empleados, 38 D.P.R. 1002 (1928); para que la Junta Examinadora de Ingenieros le expida licencia a quien ha cumplido con todos los requi-sitos de ley, Llovet v. Junta Exam, de Ingenieros, Etc., 40 D.P.R. 583 (1930); para que la Junta de Libertad Bajo Pa-*468labra asuma jurisdicción en un caso, Garay v. Junta Liber-tad Bajo Palabra, 74 D.P.R. 559 (1953); para inspeccionar y fotocopiar documentos electorales, Dávila v. Superinten-dente de Elecciones, ante; para compeler al Presidente del Consejo Superior de Enseñanza a firmarle un diploma a un estudiante que ha cumplido con todos los requisitos para el grado académico, Rodríguez v. Gallardo, 64 D.P.R. 345 (1944); para ordenarle a un alcalde restituir en sus cargos a funcionarios o empleados ilegalmente despedidos, Caballero v. Romero Barceló, 103 D.P.R. 1 (1974). Véase Rivé Rivera, op. cit, págs. 85-86.
Ahora bien, en lugar de ordenar que una persona actúe para cumplir con un deber ministerial —como se hace en todos estos casos— ¿puede exigirse, vía la expedición de un auto de “mandamus” que una persona se abstenga de ac-tuar! A nuestro modo de ver las cosas, no debe haber duda sobre ello. De hecho, un estudio de nuestra jurisprudencia demuestra que así lo hemos dispuesto en el pasado. A esos efectos, véase Soto v. Alcalde, Municipio de Bayamón, 99 D.P.R. 54, 57 (1970), en donde expresamente resolvimos que el “mandamus es un remedio adecuado para impedir que un funcionario o junta separe de su empleo a un fun-cionario o empleado, sin autoridad para ello”. (Enfasis suplido.) Véanse, en adición: Gil v. Chardón, Comisionado, 41 D.P.R. 210, 218 (1930); Colón v. Iglesias, Comisionado, 64 D.P.R. 851 (1945); Abella v. Pinero, Gobernador, 66 D.P.R. 690 (1946); Bezares v. González, Alcalde, 84 D.P.R. 468 (1962). Y es que ello tiene que ser así por cuanto no existe ninguna objeción lógica al principio de un “mandamus” negativo. Menos aún en este caso. Lo contrario sería definir el remedio superficialmente. En estas situaciones lo que se manifiesta como negativo en su forma, es, innega-blemente, positivo sustantivamente.
El propósito esencial del auto de mandamus es obligar a la obediencia ministerial de una ley válida, a través del cumplimiento de deberes específicos. El principal deber *469ministerial de la Comisión Estatal de Elecciones, y de su presidente el Sr. Juan R. Melecio, es el de actuar conforme a derecho. Cualquier intento de poner en vigor una ley que claramente contraviene la Constitución de Puerto Rico y la de los Estados Unidos, constituye una violación del man-dato constitucional de actuar legalmente y conforme a de-recho, deber impuesto por estas mismas Constituciones. El recurso de mandamus obliga a actuar afirmativamente sólo cuando se incumple con los deberes que ordena una ley válida. Por el contrario, puede exigir el que no se acate una actuación o ley inconstitucional, porque si no se estaría pro-moviendo el quebrantamiento de un deber constitucional. Como las Leyes Núms. 85 y 86, bajo las cuales la Comisión Estatal de Elecciones se propone llevar a cabo el Referén-dum del 8 de diciembre de 1991 son inconstitucionales, el auto de “mandamus” obligaría a la Comisión al cumpli-miento de su verdadero deber: el acatamiento de la Consti-tución y, por ende, el abstenerse de poner en vigor unas leyes que obviamente son inconstitucionales. Véanse: F. Ferris, The Law of Extraordinary Legal Remedies, St. Louis, Thomas Law Book Co., 1926, pág. 227. New York Post Corporation v. Leibowitz, 163 N.Y.S.2d 409 (1957); Mooney v. Cohen, 290 N.Y.S. 343 (1936).
En relación con este aspecto, resultan particularmente ilustrativas unas expresiones que se hicieron en Mooney v. Cohen, ante. Allí se expresó, a la pág. 346, que:
Respondents raise the preliminary objection that mandamus is not the proper remedy, arguing that the purpose of mandamus is to compel administrative functioning fixed by law, to enforce ministerial action, not to halt or prevent it. This contention defines the remedy but superficially. Its integral objective is to enforce ministerial obedience to valid law enjoining specific duties. The board of elections is charged with the duty of acting according to law and must decide for itself the validity of the law precedent to compliance with it. An attempt to act under an invalid, void, or unconstitutional act or statute is a failure to comply with the constitutional injunct to function legally. Mandamus will lie to compel action only when there is *470an avoidance of duty in the face of valid law. It will not compel obedience to an unconstitutional act, as such would enforce a breach of constitutional duty. If an act, pursuant to which the board of elections purports to function, is unconstitutional, mandamus will lie to compel the board to the positive performance of its duty which would be inaction. (Traducción y énfa-sis nuestros.)
No hay duda, en consecuencia, que en vista del hecho de que las citadas Leyes Núms. 85 y 86 de 1991 contravienen la Constitución del Estado Libre Asociado de Puerto Rico, en el presente caso procede la expedición de un auto de “mandamus” dirigido al Presidente de la Comisión Estatal de Elecciones ordenándole que cumpla con su deber ministerial de acatar la referida Constitución y, por ende, no po-ner en vigor, ni darle curso, a las citadas Leyes Núms. 85 y 86 de 1991.
IV
En resumen, nos enfrentamos a una situación en que, al este Tribunal no estar en disposición de actuar de una ma-nera objetiva y ejemplarizante, la ciudadanía puertorri-queña será sometida a un proceso de referéndum el próximo 8 de diciembre de 1991 no sólo ilegal, sino que confuso y estéril, con el consiguiente gasto ilegal de fondos públicos. Resulta verdaderamente lamentable que el Tribunal se haya negado a así actuar.

(1) Para otras expresiones en el mismo sentido, véase D.M. Helfeld, Congressional Intent and Attitude Toward Public Law 600 and the Constitution of the Commonwealth of Puerto Rico, 21 Rev. Jur. U.P.R. 255 (1952); J. Torruella, The Supreme Court and Puerto Rico: The Doctrine of Separate and Unequal, Río Piedras, Univer-sidad de Puerto Rico, 1985, págs. 146-160.


(2) El Congreso de los Estados Unidos en el válido ejercicio del poder plenario que tiene sobre sus territorios podría, a manera de ejemplo, legislar con el propósito de: (1) concederle unilateralmente la independencia a Puerto Rico sin garantía al-guna de ciudadanía americana para aquellas personas que nazcan en este País con posterioridad al día de efectividad del decreto de independencia (ello, naturalmente, confligiría directamente con el primero, tercero, y sexto de los alegados “derechos democráticos”); (2) decretar la celebración de un plebiscito en que los puertorrique-ños tengan que decidir entre estadidad, sí o no; entre independencia, sí o no; o entre estadidad e independencia (cualesquiera de dichas alternativas estará en conflicto con el tercero de los llamados “derechos democráticos”); (3) decretar la celebración de un plebiscito entre las fórmulas de status político que entienda pertinentes, dispo-niendo que la fórmula ganadora sólo tendrá que obtener una simple mayoría (ello confligiría con el tercero y cuarto de los llamados “derechos democráticos”); (4) etc.
Naturalmente, el hecho de que el Congreso tenga ese poder plenario sobre Puerto Rico —poder que le autoriza a realizar lo que entiende pertinente y proce-dente— necesariamente no significa que el Congreso así lo ejercerá.


(3) Véase 32 L.P.R.A. sec. 3522.